DETAILED ACTION
	This action is responsive to 01/25/2022.
	Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 17 of U.S. Patent No. 10,901,482 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the aforementioned patent anticipate the claims in the instant application and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent to the claims in the instant application should the instant application issue as a patent. The claims are compared with each other in the following:
Set A: US Patent 10,901,482 B2
Set B: US Application 17/583,657
1. An electronic device, comprising: a display;
1. An electronic device, comprising: a display;
a touch-sensitive surface;

a battery;

one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving a first user input;
receiving a first user input;
in response to receiving the first user input,
in response to receiving the first user input,
concurrently displaying: an indication of a current battery level of the battery,

and an affordance for invoking a low-power mode of the electronic device;
displaying a user interface on the display, the user interface including an affordance for entering a low-power mode of the electronic device;
while concurrently displaying the current battery level and the affordance for invoking a low-power mode of the electronic device, detecting activation of the affordance for invoking a low-power mode of the electronic device;
while displaying the user interface, detecting activation of the affordance for entering the low-power mode of the electronic device; and in response to detecting activation of the affordance for entering the low-power mode of the electronic device, 
in response to detecting activation of the affordance for invoking a low-power mode of the electronic device, displaying a confirmation affordance to enter the low-power mode;
4. The electronic device of claim 1, wherein entering the low-power mode includes: displaying a confirmation affordance to enter the low-power mode;
while displaying the confirmation affordance, receiving a second user input;
while displaying the confirmation affordance, receiving a second user input;
and in response to receiving the second user input and in accordance with a determination that the second user input is an activation of the confirmation affordance, 
and in response to detecting activation of the confirmation affordance, 
entering the low-power mode.
entering the low-power mode.
4. The electronic device of claim 1, wherein the one or more programs further include instructions for: in response to entering the low-power mode, displaying an indication that the device is in the low-power mode.
7. The electronic device of claim 1, wherein the low-power mode includes displaying, on the display: a time; and an indication that the electronic device is in the low-power mode.
5. The electronic device of claim 1, wherein the one or more programs further include instructions for: in response to entering the low-power mode, displaying a current time.
7. The electronic device of claim 1, wherein the low-power mode includes displaying, on the display: a time; and an indication that the electronic device is in the low-power mode.
1. An electronic device, comprising: a display;
10. A method, comprising: at an electronic device with a display:
a touch-sensitive surface;

a battery;

one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:

receiving a first user input;
receiving a first user input;
in response to receiving the first user input,
in response to receiving the first user input,
concurrently displaying: an indication of a current battery level of the battery,

and an affordance for invoking a low-power mode of the electronic device;
displaying a user interface on the
display, the user interface including an affordance for entering a low-power mode of the electronic device;
while concurrently displaying the current battery level and the affordance for invoking a low-power mode of the electronic device, detecting activation of the affordance for invoking a low-power mode of the electronic device;
while displaying the user interface, detecting activation of the affordance for
entering the low-power mode of the electronic device; and
in response to detecting activation of the affordance for invoking a low-power mode of the electronic device,
in response to detecting activation of the affordance for entering the low-power
mode of the electronic device,
displaying a confirmation affordance to enter the low-power mode;

while displaying the confirmation affordance, receiving a second user input;

and in response to receiving the second user input and in accordance with a determination that the second user input is an activation of the confirmation affordance,

entering the low-power mode.
entering the low-power mode.
17. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display,
11. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, 
a touch-sensitive surface,

and a battery,

tile one or more programs including one or more instructions for:
the one or more programs including one or more instructions for:
receiving a first user input;
receiving a first user input;
in response to receiving the first
user input, concurrently displaying:
in response to receiving the first user input, displaying
an indication of a current battery level of the battery, and

an affordance for invoking a low-power mode of the electronic device;
a user interface on the display, the user interface including an affordance for entering a low-power mode of the electronic device;
While concurrently displaying the current battery level and the affordance for invoking a low-power mode of the electronic device, detecting activation of the affordance for invoking a low-power mode of the electronic device
while displaying the user interface, detecting activation of the affordance for entering the low-power mode of the electronic device; and
in response to detecting activation of the affordance for invoking a low-power mode of the electronic device
in response to detecting activation of the affordance for entering the low-power mode of the electronic device, 
displaying a confirmation affordance to enter the low-power mode;

While displaying tile confirmation affordance, receiving a second user input;

and in response to receiving the second user input and m accordance with a determination that the second user
input is an activation of the confirmation affordance,

entering the low-power mode.
entering the low-power mode.

It is clear from the comparison above that all the elements of claim Set B above are found in claim Set A, the difference being that claim set A includes many more elements and is therefore more specific. Therefore, the invention in the aforementioned patent is in effect a “species” of the generic invention in the instant application. It has been held that a generic invention is “anticipated” by the “species (see in re Goodman, 29 USPQ2d 2020 (fed. Cir. 1993)), since a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus (see MPEP 804(II)(B)(1)).
Allowable Subject Matter
Claims 2-3, 5-6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the limitations recited in the aforementioned claims, particularly, the prior art of record fails to adequately disclose:
a) “wherein the electronic device further includes an input mechanism, and the first user input is a depression of the input mechanism”, as recited in claim 2. Claim 3 depends from and further limit claim 3.
b) “wherein the one or more programs further including instructions for: prior to displaying the user interface, determining if the electronic device is charging; in accordance with a determination the electronic device is charging, displaying the affordance for invoking the low-power mode in a disabled state; and in accordance with a determination the electronic device is not charging, displaying the affordance for invoking the low-power mode in an enabled state”, as recited in claim 5. Claim 6 depend from and further limit claim 5.
c) “wherein the user interface further includes an affordance for returning to a previous user interface”, as recited in claim 8, and “wherein in response to receiving a second user input on a button, exiting the low-power mode”, as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627